                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTzuCT OF TEXAS
                                    DALLAS DIVISION


.IUAN LORENZO BARELA, JR.,                         )
                                                   )
                       Petitioner,                 )
                                                   )
                                                   )
                                                   )
MARTHA LINDERWOOD, WARDEN,                         )
                                                   )
                       Respondcnl.                 )   Civil Action No.   3: I 8-CV-321   7-C-BK


                                             ORDER

       Before the Court are the Findings, Conclusions, and Recommendation ofthe United

States Magistrate Judge advising the Court that Petitioner's Petition fbr   Writ of Habeas Corpus

pursuant to 28 U.S.C, d 2241 should be denied. Petitioner has failed to file any objections and

the time to do so has now expired.

       The Court has reviewed the Findings, Conclusions, and Recommendation for clear error

and finds none.   It is therefore ORDERED that the Findings, Conclusions, and Recommendation

arc hereby ADOPTED as the tlndings and conclusions o1'the       Court.    F'or the reasons statcd

therein, Petitioner's Petition for Writ olHabeas Corpus pursuant to 28 U.S.C. $ 2241 is hereby

D[,NIIID.                            I
       SO   ORDERID this     h t4    day ofSeptember,2019.




                                              SA        C         GS
                                                                D STAT           I     C'I'JUDGE

                                                                            I
